 

FIRST AMENDMENT TO
AGREEMENT OF SALE

 

THIS FIRST AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is entered into as
of the 9 day of August, 2013, between THREE WM REAL ESTATE, LLC, THREE WM
OPERATING, LLC, FOUR WM REAL ESTATE, LLC, FOUR WM OPERATING, LLC, each a
Delaware limited liability company (individually and collectively, the “Seller”)
and WOODBURY MEWS III, LLC, WOODBURY MEWS IV, LLC, WOODBURY MEWS LAND PARCELS,
LLC (each a Delaware limited liability company (individually and collectively,
the “Purchaser”).

 

RECITALS:

 

A.           Seller and Purchaser are parties to that certain Agreement of Sale
dated June 26, 2013 (the “Agreement”), pursuant to which Seller agreed to sell,
and Purchaser agreed to purchase, certain real property located at 122 and 124
Green Avenue, Woodbury, New Jersey, as more particularly described in the
Agreement.

 

B.           Seller and Purchaser desire to amend the Agreement, upon the terms
and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.    Recitals, Definitions. The foregoing recitals are true and correct and are
incorporated herein by reference. Capitalized but undefined terms used in this
Amendment shall have the meanings given to them in the Agreement.

 

2.    The Definition of “Due Diligence Deadline” is hereby amended to read as
follows (additions are shown as double-underlined and deletions are shown as
struck through):

 

“Due Diligence Deadline” means 5 P.M. Eastern Standard Time on August 23rd, 2013
the date which is forty-five (45) days after the Effective Date of this
Agreement.

 

3.    Section 4(b)(1) shall be inserted to read as follows:

 

Notwithstanding anything in this Agreement to the contrary, Purchaser shall be
entitled, on or before the Due Diligence Deadline, to provide written notice to
Seller of any Title Defect identified on the Survey.

 

4.   Section 9(a) is hereby amended to read as follows (additions are shown as
double-underlined and deletions are shown as struck through):

 

1

 

Closing Date. The closing of the sale of the Property (“Closing”) shall take
place at 1:00 p.m. (New York time) at the office of Escrow Agent or at another
place mutually agreed upon by the parties, or by mail, on the later of (i) the
first Business Day occurring thirty (30) days after the Due Diligence Deadline
September 25th, 2013, or (ii) the first Business Day occurring fifteen (15) days
after the consent of the City to the assignment of the PILOT Agreement is
granted pursuant to Section 26 below (“Closing Date”), or such earlier date as
to which the parties have mutually agreed; provided, however, in no event shall
the Closing Date occur after October 31, 2013. For the purpose of allocating
revenue and expense, the parties agree that 12:01 a.m. (New York time) on the
day of Closing shall be the cut-off time. The parties shall not attend the
Closing in person and shall close the transaction contemplated by this Agreement
through escrow with Escrow Agent pursuant to written closing escrow
instructions, which instructions shall be reasonably satisfactory to Seller and
Purchaser, and shall be consistent with the terms hereof.

 

5.    Section 10(a)(xv) is hereby amended to read as follows (additions are
shown as double-underlined and deletions are shown as struck through):

 



An Assignment of the Tax Sale Certificates in the form of Exhibit F-2; or a Deed
from WMA to Purchaser for the Adjacent Land, as provided in Section 25.



 

6.    Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

7.     Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

(signature page to follow)

 

2

 

 

IN WITNESS WHEREOF, the Purchaser has executed this Amendment on the date first
above written.

 

  PURCHASER:       Woodbury Mews III, LLC       By: /s/ John Mark Ramsey   Name:
John Mark Ramsey   Its:  Authorized Signatory       Woodbury Mews IV, LLC      
By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Its:  Authorized Signatory  
    Woodbury Mews Land Parcels, LLC       By: /s/ John Mark Ramsey   Name: John
Mark Ramsey   Its:  Authorized Signatory

 

3

 

 

IN WITNESS WHEREOF, the Seller has executed this Amendment on the date first
above written.

 



    SELLER:                

THREE WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE THREE, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                  Name:  Ken Assiran         Title:
 President                 THREE WM OPERATING, LLC,     a Delaware limited
liability company                 By: WMRE THREE, LLC, a Delaware limited
liability company, its sole member and manager                   By: CHG WMRE,
LLC, a Delaware limited         liability company, its manager                  
By: /s/ Ken Assiran                                  Name: Ken Assiran        
Title:President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE.] 

 

4

 

 



    SELLER:              

FOUR WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE FOUR, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                  Name:Ken Assiran        
Title:President               FOUR WM OPERATING, LLC,     a Delaware limited
liability company                 By: WMRE FOUR, LLC, a Delaware limited
liability company, its sole member and manager                   By: CHG WMRE,
LLC, a Delaware limited         liability company, its manager                  
By: /s/ Ken Assiran                                  Name:Ken Assiran        
Title: President

  

 

 

